The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This office action is response to communication of February 11, 2021. Claims 1 to 32 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 was filed before the mailing date of the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US Patent Publication Application 2015/0068790 A1).
	In regard of claim 1, Kim et al. disclose a digitizer comprising: a base layer in which a metal pattern is disposed; and a blocking layer disposed on the base layer (See at least Figure 4 of Kim et al. illustrating a digitizer including the base layer (32, 42) in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2- 32 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Publication Application 2015/0068790 A1) in view of Park et al. (US Patent Publication Application 2018/00366685 A1).
	In regard of claim 2, Kim et al. disclose the digitizer of claim 1.
	However, the reference to Kim et al. does not teach the digitizer, wherein the blocking layer is black. 

Therefore, it would be obvious for a person skilled in the art at the moment invention was filed to use the black blocking layer of Park et al. with the device of Kim et al. in order to block transmission of light through the top of the device and thus prevent the wiring pattern from being visible from thereabove.
	In regard of claim 3, Kim et al. and Park et al. further disclose the digitizer of claim 1, further comprising a base planarization layer disposed between the blocking layer and the base layer (See at least Figure 4 of Park et al. illustrating a base planarization layer (110) disposed between the blocking layer (120) and the base layer (200b) as also discussed in paragraph [0055]). 
	In regard of claim 4, Kim et al. and Park et al. further disclose the digitizer of claim 1, wherein the blocking layer and the base layer are integral with each other (See at least Figure 4 of Park et al. wherein is shown that blocking layer (120) and the base layer (200b) are integral with each other). 
	In regard of claim 5, Kim et al. and Park et al. further disclose the digitizer of claim 1, wherein the base layer includes: a body layer; and a pattern layer disposed on the body layer (See at least Figure 4 of Park et al. illustrating the base layer (200) with a body layer (200b) and pattern layer (200a) as discussed in paragraph [0065] of Park et al.). 

claim 6, Kim et al. and Park et al. further disclose the digitizer of claim 1, wherein a side of the blocking layer is substantially flat (See at least Figure 4 of Park et al. wherein is shown that a side of the blocking layer (120) is substantially flat). 
	In regard of claim 7, Kim et al. and Park et al. further disclose the digitizer of claim 1, further comprising a heat-dissipating plate extended to the base layer (See at least Figure 11 of Park et al. illustrating a heat-dissipating plate (400) extended to the base portion (200b) as discussed in paragraphs [0098-0099] of Park et al.). 
	In regard of claim 8, Kim et al. and Park et al. further disclose the digitizer of claim 7, wherein the heat-dissipating plate is bendable (See at least paragraph [0101] of Park et al. discussing that heat-dissipating plate (400) is bendable). 
	In regard of claim 9, Kim et al. and Park et al. further disclose a display apparatus comprising: a display panel including: a first surface on which a display area is disposed; and a second surface; and a digitizer disposed on the second surface of the display panel, wherein the digitizer includes: a base layer; and a blocking layer disposed on the base layer, the blocking layer facing the second surface (See at least Figure 2 of Park et al. illustrating a display apparatus (70) on which a display area (20) is disposed and a digitizer (30) on other surface and digitizer (30) includes as shown in Figure 4 a base layer (200) and a blocking layer (120 disposed on the base layer as discussed in paragraphs [0039-0041]). 
	In regard of claim 10, Kim et al. and Park et al. further disclose the display apparatus of claim 9, wherein the blocking layer includes at least one of polyimide and a black filler (See at least paragraphs [0056-0058] of Park et al. discussing usage of (PI) and black dye for blocking layer (120)) . 

	In regard of claim 11, Kim et al. and Park et al. further disclose the display apparatus of claim 9, wherein the digitizer includes a base planarization layer disposed between the base layer and the blocking layer (See rejection of claim 3 provided above). 
	In regard of claim 12, Kim et al. and Park et al. further disclose the display apparatus of claim 9, wherein the base layer includes: a body layer; and a pattern layer disposed on the body layer, the blocking layer being disposed on the pattern layer (See rejection of claim 5 provided above). 
	In regard of claim 13, Kim et al. and Park et al. further disclose the display apparatus of claim 12, wherein the base layer includes an adhesive layer disposed between the pattern layer and the blocking layer (See Figure 4 of Kim et al. illustrating an adhesive layer (20) located between the pattern layer (34) and blocking layer (10) as discussed in paragraph [0038]). 
	In regard of claim 14, Kim et al. and Park et al. further disclose the display apparatus of claim 9, further comprising an optical functional layer disposed on the first surface (See at least Figures 2-3 of Park et al. illustrating an optical function layer (52) on the first surface of the digitizer (30) as discussed in paragraph [0040]). 
	In regard of claim 15, Kim et al. and Park et al. further disclose the display apparatus of claim 9, further comprising a heat-dissipating plate extended to the digitizer (See at least Figure 11 of Park et al. illustrating a heat-dissipating plate (400) extended to the digitizer (200b)). 

claim 16, Kim et al. and Park et al. further disclose the display apparatus of claim 15, wherein the heat-dissipating plate is bendable (See rejection of claim 8 provided above) . 
	In regard of claim 17, Kim et al. and Park et al. further disclose the display apparatus of claim 15, wherein the heat-dissipating plate includes: a first heat-dissipating plate extended to the digitizer; and a second heat-dissipating plate extended to the first heat-dissipating plate (See Figure 11 of Park et al. illustrating a second heat-dissipating plate (420) extended to the first heat dissipating plat (410) as discussed in paragraph [0099] of Park et al.). 
	In regard of claim 18, Kim et al. and Park et al. further disclose the display apparatus of claim 9, wherein the display panel is flexible (See at least paragraph [0037] of Park et al. discussing that the display panel (20) is bendable, flexible and foldable). 
	In regard of claim 19, Kim et al. and Park et al. further disclose the display apparatus of claim 9, wherein a side of the digitizer facing the second surface is substantially flat (See at least Figure 2 of Park et al. illustrating the digitizer (30) is substantially flat). 
	In regard of claim 20, Kim et al. and Park et al. further disclose a display apparatus comprising: a display panel including: a first surface on which a display area is disposed; and a second surface; a panel-protecting member disposed on the second surface; and a digitizer disposed on the panel-protecting member (See at least Figures 2 and 4 of Park et al. illustrating a display panel (20) with a first surface with display area and second surface with a digitizer (30) disposed on the protecting member (120)). 

	In regard of claim 21, Kim et al. and Park et al. further disclose the display apparatus of claim 20, further comprising an optical functional layer disposed on the first surface (See rejection of claim 14 provided above). 
	In regard of claim 22, Kim et al. and Park et al. further disclose the display apparatus of claim 20, further comprising a cover member disposed on the first surface (See at least Figure 4 of Park et al. illustrating a cover member (100) as discussed in paragraph [0069]). 
	In regard of claim 23, Kim et al. and Park et al. further disclose the display apparatus of claim 20, wherein the digitizer includes: a base layer; and a blocking layer disposed on the base layer and facing the second surface (See at least Figure 4 of Kim et al. illustrating the digitizer with a base layer (42), blocking layer (20, 34) on the base layer and facing the second surface). 
	In regard of claim 24, Kim et al. and Park et al. further disclose the display apparatus of claim 23, wherein the blocking layer includes at least one of polyimide and a black filler (See rejection of claim 10 provided above). 
	In regard of claim 25, Kim et al. and Park et al. further disclose the display apparatus of claim 23, wherein the digitizer includes a base planarization layer disposed between the base layer and the blocking layer (See rejection of claim 11 provided above). 

	In regard of claim 26, Kim et al. and Park et al. further disclose the display apparatus of claim 23, wherein the base layer includes: a body layer; and a pattern 
	In regard of claim 27, Kim et al. and Park et al. further disclose the display apparatus of claim 26, wherein the base layer includes an adhesive layer disposed between the pattern layer and the blocking layer (See rejection of claim 13 provided above). 
	In regard of claim 28, Kim et al. and Park et al. further disclose the display apparatus of claim 26, further comprising a heat-dissipating plate extended to the digitizer (See rejection of claim 15 provided above). 
	In regard of claim 29, Kim et al. and Park et al. further disclose the display apparatus of claim 28, wherein the heat-dissipating plate is bendable (See rejection of claim 16 provided above). 
	In regard of claim 30, Kim et al. and Park et al. further disclose the display apparatus of claim 28, wherein the heat-dissipating plate includes: a first heat-dissipating plate extended to the digitizer; and a second heat-dissipating plate extended to the first heat-dissipating plate (See rejection of claim 17 provided above). 
	In regard of claim 31, Kim et al. and Park et al. further disclose the display apparatus of claim 23, wherein the display panel is flexible (See rejection of claim 18 provided above). 
	In regard of claim 32, Kim et al. and Park et al. further disclose the display apparatus of claim 23, wherein one side of the digitizer facing the second surface is substantially flat (See rejection of claim 19 provided above).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R 1.111 to consider these references fully when responding to this action.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
U.S. Patent Publication Application 2019/0043928 A1 to Hong et al.
US Patent Publication Application 2019/0033636 A1 to Morinaga et al.
US Patent Publication Application 2018/0366685 A1 to Park et al.
US Patent Publication Application 2017/0075473 A1 to Kwon et al.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692